Name: Commission Regulation (EC) No 42/96 of 12 January 1996 on issuing export licences for fruit and vegetables without advance fixing of the refund
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  trade policy
 Date Published: nan

 13 . 1 . 96 EN Official Journal of the European Communities No L 10/9 COMMISSION REGULATION (EC) No 42/96 of 12 January 1996 on issuing export licences for fruit and vegetables without advance fixing of the refund HAS ADOPTED THIS REGULATION : Article 1 The refund rates for export licences without advance fixing of the refund as referred to in Article 5 of Regula ­ tion (EC) No 1488/95 and applied for between 1 November and 31 December 1995 are fixed in the Annex hereto . The above subparagraph shall not apply to licences applied for in connection with food aid operations as provided for in Article 10 (4) of the Agreement on Agri ­ culture concluded during the Uruguay Round of multi ­ lateral trade negotiations. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1488/95 of 28 June 1995 on implementing rules for export refunds on fruit and vegetables ('), as last amended by Regulation (EC) No 2702/95 (2), and in particular Article 6 thereof, Whereas Commission Regulation (EC) No 1489/95 (3), as last amended by Regulation (EC) 3019/95 (4), fixes the indicative quantities laid down for the issue of export licences without advance fixing of the refund, other than those requested in the context of food aid ; Whereas in the light of the information now available to the Commission, the indicative quantities have been exceeded for oranges and lemons ; Whereas a refund rate should be accordingly fixed for these products below the indicative rate for the licences without advance fixing of the refund applied for in the period 1 November to 31 December 1995, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 January 1996. For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 145, 29. 6. 1995, p. 68. (2) OJ No L 280 , 23. 11 . 1995, p . 30 . (3) OJ No L 145, 29. 6. 1995, p. 75. (4) OJ No L 314, 28 . 12. 1995, p. 65 . No L 10/ 10 EN Official Journal of the European Communities 13 . 1 . 96 ANNEX Refund rates for licences without advance fixing of the refund applied for between 1 November and 31 December 1995 Product Refund rate (ECU/tonne net) Tomatoes Shelled almonds 109,30 Hazelnuts in shell 127,70 Shelled hazelnuts 24630 Walnuts in shell 158,30 Oranges 58,65 Lemons 39,28 Table grapes Apples [; ', Peaches and nectarines